DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/27/22 have been fully considered but they are not persuasive.
On page 10, regarding claim objections, Applicant argues proper antecedent basis exists and does not need to make any amendments.
The Examiner respectfully disagrees, noting that a starting point and ending point of a “perimeter edge” of the lobe is different than a starting/ending point of the lobe itself, according to appropriate antecedent basis requirements. This objection is maintained. 
On pages 11-12 regarding drawing objections Applicant argues the features objected to are actually shown by the drawings, in that the perimeter edges of each lobe can be seen in figure 2b labeled A, B, C, D, E, and F.
The Examiner respectfully suggests labeling the perimeter in figure 2b in order to overcome the objection, noting the elements A-F do not appear to be in the original figure.
On pages 14-16 Applicant argues amendments overcome the rejection of record. 
The Examiner respectfully agrees.


This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of folding a prosthetic heart valve.

Claim Objections
Claims 21, 23-24, 29 are objected to because of the following informalities:  
Claim 21 is objected to for claiming the side walls form “a substantially triangular shape” when it isn’t clear what a “substantially” triangular shape is. It doesn’t seem to be defined in the specification at all, nor is any direction given with regards to what a “substantially triangular” shape could look like or be. 
Claim 23 is objected to for referring to “the starting point” of the first portion of the first lobe and “the ending point” of the first portion of the third lobe with improper antecedent basis. 
Claim 24 is objected to for referring to “the starting point” of the second portion of the first lobe and “the ending point” of the second portion of the third lobe with improper antecedent basis. 
Claim 29 is objected to for having improper antecedent basis for “the starting portion and the ending point”. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perimeter edge of the first and second portions of each of the first, second, and third lobes, the first, second, and third side wall, the substantially triangular shape formed by the three side walls, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/24/22